Exhibit 10.21

 

U.S. CONCRETE, INC.

 

RESTRICTED STOCK AWARD AGREEMENT

 

This Award Agreement (this “Agreement”) is made as of             , by and
between U.S. Concrete, Inc., a Delaware corporation (the “Company”), and
             (“Grantee”), an employee of the Company or one of its Subsidiaries.
For value received, the Company hereby grants to the Grantee, pursuant to the
provisions of the U.S. Concrete, Inc. 1999 Incentive Plan (the “Plan”), a
restricted stock award (this “Award”) of              shares (the “Awarded
Shares”) of its common stock, par value $0.001 per share (“Common Stock”),
effective as of              (the “Grant Date”), but only on and subject to the
terms and conditions set forth herein and in the Plan. Unless otherwise defined
in this Award, capitalized terms used in this Award shall have the meanings
assigned to them in the Plan.

 

TERMS AND CONDITIONS OF AWARD

 

1. EFFECT OF THE PLAN. The Awarded Shares granted to Grantee are subject to all
the provisions of the Plan and of this Award, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Grantee, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Grantee hereunder, and
this Award shall be subject, without further action by the Company or Grantee,
to such amendment, modification, restatement or supplement.

 

2. GRANT. This Award shall evidence Grantee’s ownership of the Awarded Shares,
and Grantee acknowledges that he or she will not receive a stock certificate
representing the Awarded Shares unless and until the Awarded Shares vest as
provided in this Award and all tax withholding obligations applicable to the
Vested Awarded Shares (as defined below) have been satisfied. The Company’s
transfer agent will hold the Awarded Shares in custody for the Grantee in a book
entry account until the Awarded Shares have vested in accordance with Section 3
of this Award. Upon vesting of the Awarded Shares, the Company shall, unless
otherwise paid by the Grantee as described in Section 5.1 of this Award,
withhold that number of Vested Awarded Shares necessary to satisfy any
applicable tax withholding obligation of Grantee in accordance with the
provisions of Section 5.1 of this Award, and thereafter instruct its transfer
agent to deliver to Grantee all remaining Vested Awarded Shares. This Award
constitutes an Employee Award under, and this Agreement will be deemed for all
purposes to constitute an Award Agreement entered into pursuant to, the Plan,
which hereby is incorporated in this Agreement by this reference. Grantee agrees
that the Awarded Shares shall be subject to all the terms and conditions set
forth in this Award and the Plan, including, but not limited to, the forfeiture
conditions set forth in Section 3.2 of this Award, the restrictions on transfer
set forth in Section 3.3 of this Award and the satisfaction of the Required
Withholding as set forth in Section 5 of this Award.

 

3. AWARDED SHARES.

 

3.1 VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in any
written agreement between Grantee and the Company or in Section 3.2 of this
Award, the Awarded Shares shall vest if Grantee’s Employment (as defined below)
is not terminated during the period commencing with the Grant Date and ending
with the applicable date that such portion of the Awarded Shares vests (each, a
“Vesting Date”). Awarded Shares that have vested pursuant to this Award are
referred to herein as “Vested Awarded Shares,” and Awarded Shares that have not
yet vested pursuant to this Award are referred to herein as “Unvested Awarded
Shares.” If Grantee’s Employment does not terminate prior to an applicable
Vesting Date, twenty-five percent (25%) of the Awarded Shares will vest on
            ; an additional twenty-five percent (25%) of the Awarded Shares will
vest on             ; an additional twenty-five percent (25%) of the Awarded
Shares will vest on             ; and the remaining twenty-five percent (25%) of
the Awarded Shares will vest on             . As used herein, “Employment” means
the salaried employment of the Grantee by the Company or one of its
Subsidiaries; the transfer of the Grantee’s salaried employment from the Company
to one of its Subsidiaries or from one Subsidiary of the Company to the Company
or another of its Subsidiaries will not constitute a termination of the
Grantee’s Employment for purposes of this Section 3.

 

1



--------------------------------------------------------------------------------

If an installment of the vesting would result in a fractional Vested Awarded
Share, that installment will be rounded to the next higher or lower Awarded
Share, as determined by the Company, except for the final installment, which
will be for the balance of the Awarded Shares.

 

3.2 CONDITIONS OF FORFEITURE. Except as provided otherwise in any written
agreement between Grantee and the Company, if Grantee’s Employment is terminated
for any or no reason (other than due to Grantee’s death), including but not
limited to Grantee’s voluntary resignation or termination by the Company with or
without cause, all Unvested Awarded Shares shall, without further action of any
kind by the Company or Grantee, be forfeited. If Grantee’s Employment is
terminated due to Grantee’s death, all Unvested Awarded Shares shall
automatically vest as of the date of Grantee’s death.

 

Unvested Awarded Shares that are forfeited shall be deemed to be immediately
transferred to the Company without any payment by the Company or action by the
Grantee, and the Company shall have the full right to cancel any evidence of
Grantee’s ownership of such forfeited Unvested Awarded Shares and to take any
other action necessary to demonstrate that Grantee no longer owns such forfeited
Unvested Awarded Shares. Following such forfeiture, Grantee shall have no
further rights with respect to such forfeited Unvested Awarded Shares. By
acceptance of this Award, Grantee irrevocably grants to the Company a power of
attorney to transfer Unvested Awarded Shares that are forfeited to the Company
and agrees to execute any documents requested by the Company in connection with
such forfeiture and transfer. The provisions of this Award regarding transfers
of Unvested Awarded Shares that are forfeited shall be specifically performable
by the Company in a court of equity or law.

 

3.3 NON-TRANSFERABILITY. This Award may not be transferred, assigned, pledged or
otherwise encumbered by Grantee in any manner whatsoever, except that this Award
may be transferred by will or by the laws of descent and distribution.
References to Grantee, to the extent relevant in the context, shall include
references to authorized transferees. Except as otherwise determined by the
Committee, Grantee shall not sell, transfer, assign, pledge or otherwise
encumber or dispose of, by operation of law or otherwise, any Unvested Awarded
Shares (each, a “transfer”). Any such transfer by Grantee in violation of this
Section 3.3 shall be void and of no force or effect, and shall result in the
immediate forfeiture of all Unvested Awarded Shares.

 

4. DIVIDEND AND VOTING RIGHTS. Subject to the restrictions contained in this
Award, Grantee shall have the rights of a stockholder with respect to the
Awarded Shares, including the right to vote all such Awarded Shares, including
Unvested Awarded Shares, and to receive all dividends, cash or stock, paid or
delivered thereon, from and after the date hereof. In the event of forfeiture of
Unvested Awarded Shares, Grantee shall have no further rights with respect to
such Unvested Awarded Shares. However, the forfeiture of the Unvested Awarded
Shares pursuant to Section 3.2 hereof shall not create any obligation to repay
cash dividends received as to such Unvested Awarded Shares, nor shall such
forfeiture invalidate any votes given by Grantee with respect to such Unvested
Awarded Shares prior to forfeiture.

 

5. TAX MATTERS.

 

5.1 The Company’s obligation to deliver Awarded Shares to Grantee on the vesting
of such shares shall be subject to the satisfaction of all applicable federal,
state and local income and employment tax withholding requirements (“Required
Withholding”). If the Company has not received from Grantee a certified check or
money order for the full amount of the Required Withholding by 5:00 P.M. Central
Daylight Time on the date Awarded Shares become Vested Awarded Shares, the
Company shall withhold from the Vested Awarded Shares that otherwise would have
been delivered to the Grantee a number of Vested Awarded Shares necessary to
satisfy the Grantee’s Required Withholding obligations, and deliver the
remaining Vested Awarded Shares to the Grantee. The number of Vested Awarded
Shares to be withheld by the Company, if applicable, to satisfy Grantee’s
Required Withholding obligations shall be based on the Fair Market Value of the
Vested Awarded Shares on the last business day prior to the applicable Vesting
Date. The obligations of the Company under this Award will be conditioned on
such satisfaction of the Required Withholding.

 

5.2 Grantee acknowledges that the tax consequences associated with this Award
are complex and that the Company has urged Grantee to review with Grantee’s own
tax advisors the federal, state and local tax consequences of this Award.
Grantee is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents. Grantee understands that
Grantee (and not the Company) shall be responsible for Grantee’s own tax
liability that may arise as a result of this Award.

 

2



--------------------------------------------------------------------------------

5.3 For U.S. resident grantees, Grantee understands further that Section 83 of
the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the fair market value of the Awarded Shares as of the Vesting Date.
Grantee also understands that any Grantee who is a U.S. citizen may elect to be
taxed at Grant Date rather than at the time the Awarded Shares vest by filing an
election under Section 83(b) of the Code with the Internal Revenue Service and
by providing a copy of the election to the Company. GRANTEE ACKNOWLEDGES THAT HE
OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE
WITH SECTION 83(b) OF THE CODE; THAT SUCH ELECTION MUST BE FILED WITH THE
INTERNAL REVENUE SERVICE (AND A COPY OF THE ELECTION GIVEN TO THE COMPANY)
WITHIN 30 DAYS OF THE GRANT OF AWARDED SHARES TO GRANTEE; AND THAT GRANTEE IS
SOLELY RESPONSIBLE FOR MAKING SUCH ELECTION.

 

6. GOVERNING LAW. This Award shall be construed, interpreted and enforced in
accordance with the laws of the State of Texas without regard to any applicable
conflicts of laws provisions that would result in the application of the laws of
any other jurisdiction.

 

7. PROVISIONS OF THE PLAN. This Award is subject to the provisions of the Plan,
a copy of which is available from the Company.

 

8. NO RIGHT TO EMPLOYMENT OR OTHER STATUS. This Award shall not be construed as
giving Grantee the right to continued employment or any other relationship with
the Company. The Company expressly reserves the right at any time to dismiss or
otherwise terminate its relationship with Grantee, free from any liability or
claim under this Award or the Plan, except as expressly provided in this Award.

 

9. NATURE OF PAYMENTS. Any and all grants or deliveries of Awarded Shares
hereunder shall constitute special incentive payments to Grantee and shall not
be taken into account in computing the amount of salary or compensation of
Grantee for the purpose of determining any retirement, death or other benefits
under (a) any retirement, bonus, life insurance or other employee benefit plan
of the Company or (b) any agreement between the Company and Grantee, except as
such plan or agreement shall otherwise expressly provide.

 

10. NON-SOLICITATION AND NON-DISCLOSURE. In consideration for the grant of the
Award, the Grantee agrees that he or she will not, during Grantee’s employment
with the Company or any of its Subsidiaries, and for one year thereafter,
directly or indirectly, for any reason, for his or her own account or on behalf
of or together with any other person, entity or organization (a) call on or
otherwise solicit any natural person who is employed by the Company or any
Subsidiary of the Company in any capacity with the purpose or intent of
attracting that person from the employ of the Company or any of its
Subsidiaries, or (b) divert or attempt to divert from the Company any business
relating to the provision of ready-mixed concrete and related services. As
further consideration for the grant of the Award, the Grantee agrees that he or
she will not at any time, either while employed by the Company or any of its
Subsidiaries, or at any time thereafter, make any independent use of, or
disclose to any other person (except as authorized by the Company) any
confidential, nonpublic and/or proprietary information of the Company and its
Subsidiaries, including, without limitation, information derived from reports,
work in progress, codes, marketing and sales programs, customer lists, records
of customer service requirements, cost summaries, pricing formulae, methods of
doing business, ideas, materials or information prepared or performed for, by or
on behalf of the Company or any of its Subsidiaries.

 

11. BINDING EFFECT. This Award shall be binding upon and inure to the benefit of
the Company and Grantee and their respective heirs, executors, administrators,
legal representatives, successors and assigns, subject to the restrictions on
transfer set forth in Section 3 of this Award.

 

12. SEVERABILITY. The invalidity or unenforceability of any provision of this
Award shall not affect the validity or enforceability of any other provision of
this Award, and each other provision of this Award shall be severable and
enforceable to the extent permitted by applicable law.

 

13. AMENDMENT; WAIVER; MISCELLANEOUS. This Award may be amended or modified only
by means of a written document or documents signed by the Company and Grantee.
Any provision for the benefit of the Company contained in this Award may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

 

3



--------------------------------------------------------------------------------

14. ENTIRE AGREEMENT. This Award and the Plan embody the entire agreement of the
parties hereto with respect to the Awarded Shares and all other matters
contained herein.

 

IN WITNESS WHEREOF, this Award has been executed as of the Grant Date.

 

U.S. CONCRETE, INC. By:  

--------------------------------------------------------------------------------

   

Eugene P. Martineau

President and Chief Executive Officer

 

Acceptance

 

The Grantee hereby acknowledges receipt of a copy of the Plan, represents that
the Grantee has read and understands the terms and provisions thereof and hereof
and accepts the Award, as of the date first written above, subject to all the
terms and provisions of the Plan and this Agreement.

 

 

--------------------------------------------------------------------------------

Social Security No.:

--------------------------------------------------------------------------------

 

4